



Exhibit 10.1    






RESTRICTED STOCK GRANT AGREEMENT
UNDER THE SPRINGLEAF HOLDINGS, INC.
2013 OMNIBUS INCENTIVE PLAN
This Restricted Stock Grant Agreement (this “Award Agreement”), dated as of
[___________], 20[__] (the “Grant Date”), is made by and between OneMain
Holdings, Inc., a Delaware corporation (the “Company”), and [______________]
(the “Grantee”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Springleaf Holdings, Inc. 2013 Omnibus Incentive Plan
(as may be amended from time to time, the “Plan”). Where the context permits,
references to the Company shall include any successor to the Company.
1. Grant of Restricted Stock. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Grantee an Award of [_______] shares of Common Stock of the Company
(collectively, the “Restricted Stock”).
2. Grant Date. The Restricted Stock is granted hereby on the Grant Date.
3. Incorporation of the Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Award
Agreement, the terms and conditions of the Plan, as interpreted by the
Administrator, shall govern.
4. Vesting. The Restricted Stock shall become vested as follows: 33.3% of the
shares of Restricted Stock shall vest on [the first anniversary date of the
Grant Date]; 33.3% of the shares of Restricted Stock shall vest on [the second
anniversary date of the Grant Date]; and 33.4% of the shares of Restricted Stock
shall vest on [the third anniversary date of the Grant Date] (each, a “Vesting
Date”); provided that the Grantee remains continuously employed by (i) the
Company, (ii) any direct or indirect parent of Springleaf Financial Holdings,
LLC, (iii) any subsidiary of Springleaf Financial Holdings, LLC or (iv) any
other entity controlled directly or indirectly by Springleaf Financial Holdings,
LLC (as applicable, the “Employer”) through the applicable Vesting Date. Any
notice period following the date on which the Grantee gave or received notice of
termination of employment shall be disregarded for purposes of the vesting of
the Restricted Stock, and vesting shall cease on the date such notice was given
or received. Notwithstanding the foregoing:
(a) in the event of a termination by the Employer of the Grantee’s employment
without Cause (except for such termination which follows Disability, and it
being understood that relocation of no more than thirty (30) miles shall in no
event be considered a termination without Cause), the shares of Restricted Stock
scheduled to vest on the next Vesting Date following such termination of
employment shall immediately vest on the date of such termination of employment;
provided, however, that all such shares of Restricted Stock shall be


1

--------------------------------------------------------------------------------





forfeited unless the Grantee (A) executes and delivers to the Company (and does
not revoke) a separation and release agreement in a form satisfactory to the
Company (a “Separation Agreement”) within sixty (60) days following such
termination and continues to comply with the Separation Agreement and (B)
acknowledges that the remainder of the shares of Restricted Stock shall be
forfeited; and
(b) in the event of the death or Disability of the Grantee, all of the then
unvested shares of Restricted Stock shall vest as of the date of such death or
Disability; provided, however, that all such shares of Restricted Stock shall be
forfeited unless that the Grantee (or the Grantee’s representative or estate, as
applicable) executes and delivers to the Company (and does not revoke) a
Separation Agreement (or, in the event the Restricted Stock vests upon the
Disability of the Grantee, a release of claims in a form satisfactory to the
Company) within sixty (60) days following the date of the Grantee’s death or
Disability, as applicable and continues to comply with the Separation Agreement
or release of claims, as applicable.
5. Forfeiture. Subject to the provisions of the Plan and Section 4 of this Award
Agreement, shares of Restricted Stock which have not become vested on the
earlier of (i) the date the Grantee’s employment ends for any reason and (ii)
the date the Grantee gives or receives a notice of termination of employment,
shall immediately be forfeited on such applicable date without the payment of
any consideration, and neither the Grantee nor any of the Grantee’s successors,
heirs, assigns, or personal representatives shall thereafter have any further
rights or interests in such shares of Restricted Stock.
6. Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Award Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of any such breach or default, or
an acquiescence therein, or of any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Award Agreement, or any waiver on the
part of any party of any provisions or conditions of this Award Agreement, shall
be in writing and shall be effective only to the extent specifically set forth
in such writing.
7. Integration. This Award Agreement and the Plan contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Award Agreement and the Plan
supersede all prior agreements and understandings between the parties with
respect to the subject matter hereof.


2

--------------------------------------------------------------------------------





8. Counterparts; Electronic Signature. This Award Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument. The Grantee’s electronic
signature of this Award Agreement shall have the same validity and effect as a
signature affixed by the Grantee’s hand.
9. Grantee Acknowledgment. The Grantee hereby acknowledges receipt of a copy of
the Plan. The Grantee hereby acknowledges that all decisions, determinations and
interpretations of the Administrator in respect of the Plan, this Award
Agreement and the Restricted Stock shall be final and conclusive.
10. Restrictions on Transfer. Until such time as the shares of Restricted Stock
are fully vested in accordance with Section 4 hereof, or as otherwise provided
in the Plan, no purported sale, assignment, mortgage, hypothecation, transfer,
charge, pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any such
unvested shares of Restricted Stock or any agreement or commitment to do any of
the foregoing (each a “Transfer”) by any holder thereof in violation of the
provisions of this Award Agreement will be valid, except with the prior written
consent of the Board (such consent shall be granted or withheld in the sole
discretion of the Board).
Any purported Transfer of the shares of Restricted Stock or any economic benefit
or interest therein in violation of this Award Agreement shall be null and void
ab initio, and shall not create any obligation or liability of the Company, and
any Person purportedly acquiring any of the shares of Restricted Stock or any
economic benefit or interest therein transferred in violation of this Award
Agreement shall not be entitled to be recognized as a holder of such shares.
Without prejudice to the foregoing, in the event of a Transfer or an attempted
Transfer in violation of this Award Agreement, such shares of Restricted Stock,
and all of the rights related thereto, shall be immediately forfeited without
consideration.
11. Taxes; 83(b) Election. The Grantee understands that the Grantee (and not the
Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by this Award Agreement. The Grantee shall pay
to the Company promptly upon request, and in any event at the time the Grantee
recognizes taxable income with respect to the Restricted Stock, an amount equal
to the minimum amount of taxes the Company determines it is required to withhold
under applicable tax laws with respect to the Restricted Stock. The Grantee may
satisfy the foregoing requirement by making a payment to the Company in cash or,
with the approval of the Administrator, in its sole discretion, by electing to
have the Company repurchase either (i) shares of Common Stock which the Grantee
already owns or (ii) shares of Restricted Stock, and in such event the Company
shall repurchase such number of shares having a Fair Market Value equal to the
minimum amount of tax required to be withheld (or such other amount as may be
permitted by applicable law and accounting standards). Such shares shall be
valued at


3

--------------------------------------------------------------------------------





their Fair Market Value on the date as of which the amount of tax to be withheld
is determined. Any fractional amounts shall be settled in cash.
If the Grantee makes an election under Section 83(b) of the Code, or any
successor section thereto, to be taxed with respect to the Restricted Stock as
of the Grant Date, the Grantee shall deliver a copy of such election to the
Company immediately after filing such election with the Internal Revenue
Service, together with any required tax withholding. A form of such election is
attached hereto as Exhibit A. The Grantee hereby acknowledges that it is the
Grantee’s sole responsibility, and not the Company’s, to file timely the
election under Section 83(b) of the Code.
12. Governing Law. This Award Agreement shall be governed by, interpreted under,
and construed and enforced in accordance with the internal laws, and not the
laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.
13. Legend on Certificates. The Grantee agrees that any certificate issued for
Restricted Stock (or, if applicable, any book entry statement issued for
Restricted Stock) prior to the lapse of any outstanding restrictions relating
thereto shall bear the following legend (in addition to any other legend or
legends required under applicable federal and state securities laws):
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER (THE “RESTRICTIONS”) AS SET FORTH IN THE SPRINGLEAF HOLDINGS, INC.
2013 OMNIBUS INCENTIVE PLAN AND A RESTRICTED STOCK GRANT AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER AND ONEMAIN HOLDINGS, INC., COPIES OF WHICH ARE ON
FILE WITH THE SECRETARY OF THE COMPANY. ANY ATTEMPT TO DISPOSE OF THESE SHARES
IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT,
TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT
EFFECT AND SHALL RESULT IN THE FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH
PLAN AND AWARD AGREEMENT.
14. Securities Laws Requirements. The Company shall not be obligated to issue
shares of Common Stock to the Grantee free of the restrictive legend described
in Section 13 hereof or of any other restrictive legend, if such transfer, in
the opinion of counsel for the Company, would violate the Securities Act of
1933, as amended (“Securities Act”) (or any other federal or state statutes
having similar requirements as may be in effect at that time). The Company shall
be under no obligation to register the Restricted Stock pursuant to the
Securities Act or any other federal or state securities laws.


4

--------------------------------------------------------------------------------





15. Notices. All notices or other communications provided hereunder must be in
writing and mailed or delivered either (i) to the Company at its principal place
of business or (ii) to the Grantee at the address on file with the Company, or
such other address as the Company or the Grantee may provide to the other for
purposes of providing notice. Any such notice shall be deemed effective (1) upon
delivery if delivered in person, (2) on the next business day if transmitted by
national overnight courier and (3) on the fourth business day following mailing
by first class mail.
16. Agreement Not a Contract for Services. Neither the Plan, the granting of the
Restricted Stock, this Award Agreement nor any other action taken pursuant to
the Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that the Grantee has a right to continue to provide services
as an officer, director, employee, consultant or advisor of the Company or any
Subsidiary or Affiliate for any period of time or at any specific rate of
compensation.
17. Representations. The Grantee has reviewed with the Grantee’s own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Award Agreement. The Grantee is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Grantee understands that he or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Award Agreement.
18. Amendments; Construction. The Administrator may amend the terms of this
Award Agreement prospectively or retroactively at any time, but no such
amendment shall impair the rights of the Grantee hereunder without his or her
consent. Headings to Sections of this Award Agreement are intended for
convenience of reference only, are not part of this Award Agreement and shall
have no effect on the interpretation hereof.
19. Adjustments. Pursuant to Section 5 of the Plan, in the event of a Change in
Capitalization as described therein, the Administrator shall make such equitable
changes or adjustments as it deems necessary or appropriate to the number and
kind of securities or other property (including cash) issued or issuable in
respect of outstanding Restricted Stock.
20. Award Agreement Binding on Successors. The terms of this Award Agreement
shall be binding upon the Grantee and upon the Grantee’s heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees, subject to
the terms of the Plan. Notwithstanding anything to the contrary in this Award
Agreement, neither this Award Agreement nor any rights granted herein shall be
assignable by the Grantee.


21. Severability. Should any provision of this Award Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a


5

--------------------------------------------------------------------------------





part hereof and treated as though contained in this original Award Agreement.
Moreover, if one or more of the provisions contained in this Award Agreement
shall for any reason be held to be excessively broad as to scope, activity,
subject or otherwise so as to be unenforceable, in lieu of severing such
unenforceable provision, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear, and such determination by such judicial body shall not affect the
enforceability of such provisions or provisions in any other jurisdiction.


22. Set-Off. The Grantee hereby acknowledges and agrees, without limiting rights
of the Company or any Affiliate thereof otherwise available at law or in equity,
that, to the extent permitted by law, the number of Shares due to the Grantee
under this Award Agreement may be reduced by, and set-off against, any or all
amounts or other consideration payable by the Grantee to the Company or any of
its Affiliates under any other agreement or arrangement between the Grantee and
the Company or any of its Affiliates; provided that any such set-off does not
result in a penalty under Section 409A of the Code.
23. Rights as a Stockholder. During the period until the Restricted Stock vests
as provided in Section 4 hereof, the Grantee shall, except as set forth in this
Section 23, have all the rights of a stockholder with respect to the Restricted
Stock, including the right to vote the underlying shares of Common Stock.
Notwithstanding the foregoing, (i) the Grantee shall not have the right to
Transfer the Restricted Stock prior to the vesting thereof as set forth in
Section 4 hereof and (ii) any dividends or other distributions that are declared
with respect to the shares of Restricted Stock between the Grant Date and the
date on which such shares become vested will be paid to the Grantee at the time
such shares vest as set forth in Section 4 hereof, and will not be paid to the
Grantee in the event that the shares do not become so vested.
[Signature Pages Follow]




6

--------------------------------------------------------------------------------






Exhibit 10.1    




IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date set forth above.
ONEMAIN HOLDINGS, INC.


By ____________________________


Print Name: _____________________


Title: __________________________


7

--------------------------------------------------------------------------------





Exhibit 10.1    




The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Award Agreement.


GRANTEE


Signature ____________________
Print Name: ____________________


8